Case: 1:15-cv-05781 Document #: 381 Filed: 10/15/18 Page 1 of 1 PageID #:16680

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Federal Trade Commission, et al.
                                         Plaintiff,
v.                                                        Case No.: 1:15−cv−05781
                                                          Honorable Gary Feinerman
Lifewatch INC., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 15, 2018:


       MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 10/22/2018 at 9:00 a.m. The parties reported on the progress of their
settlement discussions.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
